Citation Nr: 0928953	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-32 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from October 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied, in pertinent part, the 
Veteran's claim of entitlement to TDIU.  

In July 2008, the Board found that the criteria had been met 
for referral to the Director, Compensation and Pension (C&P) 
Service, for consideration of entitlement to a TDIU on an 
extraschedular basis.  See 38 C.F.R. § 4.16 (2008).  The 
Board remanded this appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  In August 2008, the RO/AMC referred this claim 
to the Director, C&P Service.

The appeal is REMANDED again to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

In statements on VA Form 9 dated on July 11, 2009, and date-
stamped as received by the Board on July 22, 2009, the 
Veteran requested a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the Veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

